EXHIBIT31.2 CERTIFICATION OF PRINCIPALFINANCIAL OFFICER PURSUANT TO RULE 13a-14(a)/15d-14(a) PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED I, Fred Smith, certify that: 1. I have reviewed this annual report on Form 10-Q/A (Amendment No. 1) of Victory Energy Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:August 28, 2014 By: /s/ Fred Smith Fred Smith Chief Financial Officer
